NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30022

                Plaintiff-Appellee,             D.C. No. 6:18-CR-00299

 v.                                             MEMORANDUM*

DAVID GEORGE HOPKINS,

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Oregon
                  Michael J. McShane, District Judge, Presiding

                        Argued and Submitted May 5, 2021
                                Portland, Oregon

Before: W. FLETCHER, BEA, and FRIEDLAND, Circuit Judges.

       A jury convicted David Hopkins of four crimes: (1) Attempt to Use a Minor

to Produce Visual Depiction of Sexually Explicit Conduct, 18 U.S.C. § 2251(a), (e);

(2) Attempt to Coerce and Entice a Minor, 18 U.S.C. § 2422(b); (3) Travel with

Intent to Engage in Illicit Sexual Conduct, 18 U.S.C. § 2423(b); and (4) Transfer of

Obscene Material to a Minor, 18 U.S.C. § 1470. The convictions stemmed from an



   *
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
                                          1
Internet sting operation during which an FBI agent pretended to be both an adult

woman and her thirteen-year-old daughter and engaged in sexually explicit chat

conversations with Hopkins under both personas. At trial, Hopkins claimed that the

FBI entrapped him and that he was merely engaged in fantasy roleplay insofar as he

never believed he was conversing with an actual minor. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1.     Hopkins first argues that, although the district court properly

suppressed Hopkins’s custodial statements made in the airport because the FBI had

failed to advise him adequately of his Miranda rights, the district court improperly

ruled that his statements were admissible for impeachment purposes.

      “Although a statement, taken in violation of Miranda, may not be used

substantively in the prosecution’s case-in-chief, such a statement, if voluntary, may

be used for impeachment should the Defendant testify inconsistently.” Pollard v.

Galaza, 290 F.3d 1030, 1033 (9th Cir. 2002). In determining the voluntariness of a

custodial statement, we consider the totality of the circumstances and “examine[]

‘whether a defendant’s will was overborne’ by the circumstances surrounding the

giving of” the statement. Dickerson v. United States, 530 U.S. 428, 434 (2000)

(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973)). We review de novo

the question of voluntariness but review for clear error the district court’s factual

findings. United States v. Heller, 551 F.3d 1108, 1112 (9th Cir. 2009).

                                         2
      The totality of the circumstances surrounding the roughly two-and-a-half-

hour interview, which was captured on video, reveals that Hopkins’s statements

were voluntary. Although the interview took place in a secure area, Hopkins seemed

comfortable as he willingly ruminated about a variety of topics, including his

personal life, online footprint, and travel experiences. The overall tone of the

interview remained almost entirely cordial: the district court did not clearly err in

observing that “[n]o threats were made,” “the tone of the interview was calm and

conversational,” Hopkins “showed a willingness and a desire to talk,” “there was no

indication he was intimidated,” and there was no “force or even psychological

pressure applied to him to get him to talk.” Indeed, although Hopkins made

incriminating statements early in the interview by talking about the underaged girl

as if she were real, he then maintained his innocence when confronted with his

sexually explicit conversations and consistently denied engaging in any sexual

conduct with a minor.

      Furthermore, Hopkins “does not assert, and the record does not suggest, that

his age, education or intelligence made him susceptible to coercion.” United States

v. Haswood, 350 F.3d 1024, 1029 (9th Cir. 2003). Hopkins complains of no mental,

physical, or psychological frailties that would make him particularly susceptible to

confusion or intimidation. Nor does he assert that the FBI ignored or manipulated

the unequivocal invocation of his rights. Cf. Henry v. Kernan, 197 F.3d 1021, 1027–

                                         3
28 (9th Cir. 1999) (reversing denial of habeas and holding that defendant, who was

“shaken, confused, and frightened, crying in parts,” confessed involuntarily after he

“unequivocally requested an attorney” but police employed “slippery and illegal

[interrogation] tactics”).

      Hopkins’s argument primarily focuses on one statement from early in the

interview, in which the FBI informed Hopkins that he could not leave the secure area

“[u]ntil we get this sorted out.” Relying on United States v. Preston, 751 F.3d 1008

(9th Cir. 2014), Hopkins argues that this statement coerced him into talking. In

Preston, the police had “told Preston that he was free to leave only after he finished

answering their questions, and threatened that they would keep returning until

Preston did so,” a tactic that “paired the prospect of relentless questioning with false

promises of leniency.” Id. at 1026. But, here, no such promises were made to

Hopkins; indeed, the FBI reminded Hopkins that he was under no obligation to speak

with them. In all, the factual circumstances underlying this case are drastically

different than those for which we have held that the accused’s statements were

involuntary. Cf. id. at 1027–28 (vacating conviction and holding that confession

was involuntary due to “Preston’s severe intellectual impairment; the police’s

repetitive questioning and the threats that it would continue without end; the pressure

placed on Preston to adopt certain responses; the use of alternative questions that

assumed his culpability; the officers’ multiple deceptions about how the statement

                                           4
would be used; the suggestive questioning that provided details of the alleged crime;

and the false promises of leniency”).

      2.     Hopkins also argues that the district court improperly admitted

evidence of three sexually explicit chat conversations, which the Government had

offered to prove that Hopkins had a pre-existing sexual interest in minors, because

the conversations occurred before the instant offenses. We review de novo “whether

evidence is other act[s] evidence within the meaning of Federal Rule of [Evidence]

404(b), but the admission of this evidence for abuse of discretion.” United States v.

Carpenter, 923 F.3d 1172, 1180–81 (9th Cir. 2019).

      Hopkins’s sexually explicit chat conversations are admissible because they

tend to (1) refute his entrapment defense by proving that he “was predisposed to

commit the crime before being contacted by government agents”; and (2) prove his

subjective intent to engage in sexual conduct with a minor, not an adult woman,

when he flew to Portland. See United States v. Curtin, 489 F.3d 935, 945–51 (9th

Cir. 2007) (en banc) (holding that fictional “stories containing graphic descriptions

of sexual acts with minors” were admissible to refute entrapment defense and to

prove intent where defendant was the subject of an Internet sting operation in which

an FBI agent posed as a minor).1 The conversations “provided a glimpse into


      1
        Although we held in Curtin that the fictional stories were relevant under
Rule 404(b), we ultimately reversed and remanded for a new trial because the district
court had abused its discretion under Rule 403 by “not read[ing] every word of the
                                         5
[Hopkins]’s sexual interest in children and, as such, were highly probative of

whether he wanted to have sex with [the purported minor].” Id. at 950 (internal

citation omitted); see also United States v. Poehlman, 217 F.3d 692, 703–04 (9th

Cir. 2000) (explaining that in entrapment cases, “the question is whether there is

evidence to support a finding that [defendant] was disposed to have sex with minors

prior to opening his correspondence with [the undercover agent]” and courts “must

consider what evidence there is as to [defendant]’s state of mind prior to his contact,”

such as “e-mails or chat room postings where [defendant] expressed an interest in

sex with children,” “items which disclosed an interest in sex with children,” or

testimony “indicating that [defendant] had behaved inappropriately toward children

or otherwise manifested a sexual interest in them”). Accordingly, the district court

did not err in admitting Hopkins’s sexually explicit chat conversations. Nor did the

district court err by declining to exclude the conversations under Rule 403 of the

Federal Rules of Evidence: the conversations did not unduly prejudice Hopkins

because other, unchallenged evidence established his sexual interest in minors and

featured the same degree of sexual explicitness.

      AFFIRMED.




five disputed stories in preparation for making its balancing decision.” Curtin, 489
F.3d at 956–58.
                                          6